 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                               OAKLAND DIVISION

11   UNITED STATES OF AMERICA,                        ) NO. 11-CR-00833 CW (KAW)
                                                      )
12           Plaintiff,                               )
                                                      ) [PROPOSED] DETENTION ORDER AFTER
13      v.                                            ) JANUARY 25, 2019 HEARING
                                                      )
14   JESSE ALLAN KUNTZ,                               )
                                                      )
15           Defendant.                               )
                                                      )
16

17                                          I.       BACKGROUND
18           On December 31, 2018, Defendant Jesse Allan Kunz was arrested on charges relating to
19 possession of a firearm. On January 3, 2019, U.S. Probation filed a Form 12 charging that the December

20 31 arrest violated the Defendant’s terms of supervised release. On January 25, 2019, the Court held a

21 hearing on whether Defendant Kunz should be ordered detained. Gail Shifman, Esq. appeared for the

22 Defendant. Jonathan U. Lee, AUSA, appeared for the United States.

23                                           II.      DISCUSSION
24           Following the proffers of the parties, the Court makes the following order.
25           For the reasons stated on the record at the hearing, summarized below, the Court grants the
26 government’s motion to detain Defendant Kunz. The Court notes that at the hearing, Defendant Kunz

27 offered excuses about who was in the subject vehicle on the night of his most recent arrest, but with

28 respect to this particular vehicle, according to the proffer of the government and Probation, it has been

     (Proposed) Detention Order                       1
     U.S. v. Kunz, 11-CR-00833 CW (KAW)
 1 connected to recent commercial burglaries. The Court notes that the Defendant knows better than to be

 2 found in this vehicle while on supervised release. The Court notes that according to the proffers of the

 3 government and Probation, Defendant was in the driver’s seat, with the engine running, and with a

 4 dangerous firearm including an extended magazine and a bump stock within reach on the floorboard.

 5 This most recent arrest, in addition to the numerous violations while on supervised release, demonstrate

 6 to the Court that the Defendant is not making good decisions in recent months. The most concerning

 7 allegations in the Form 12, as the Court noted, do not involve drugs but have to do with the Defendant

 8 being in the subject vehicle and associating with an individual who is a convicted felon. Defendant has

 9 not met his burden to show by clear and convincing evidence that he is not a danger to the community.
10          For all of the reasons stated on the record at the hearing, the Court finds that no condition or

11 combination of conditions would reasonably assure the appearance of the Defendant and the safety of

12 any other person and the community, as required in these proceedings.

13          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

14          1.      Defendant Kunz be, and hereby is, committed to the custody of the Attorney General for

15 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

16 sentences or being held in custody pending appeal;

17          2.      Defendant Kunz be afforded reasonable opportunity for private consultation with

18 counsel; and

19          3.      On order of a court of the United States or on request of an attorney for the government,

20 the person in charge of the corrections facility in which the Defendant is confined shall deliver the

21 Defendant to an authorized United States Marshal for the purpose of any appearance in connection with

22 a court proceeding.

23          IT SO ORDERED.

24

25 DATED: ___________________
           January 30, 2019                                       ________________________________
                                                                  HON. KANDIS A. WESTMORE
26                                                                United States Magistrate Judge
27

28

     (Proposed) Detention Order                       2
     U.S. v. Kunz, 11-CR-00833 CW (KAW)
